DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent Application Publication No. 2011/0004973, hereafter referred to as ‘Fortuna ‘973’. Fortuna ‘973 discloses an article of manufacture for providing a wearable work light (figures 1-9), the article comprises: a glove (10, 50) for use on a thumb and fingers of a worker’s hand (figures 1 and 8-9); and an enclosed casing (60 & 70) coupled to the outside of the glove 50 (figure 3) having a central case 60 and a light emitting portion 20 extending outward from the central case (see figure 3, LEDs on circuit layer 40 extends from central case 60) providing a continuous enclosure to permit a single parallel circuit of LEDs (see figures 1-2 and 8-9, LEDs are aligned in parallel along the finger portions) to be arranged about the glove; and an enclosed circuit 40 contained within the central case 60 and the light emitting portion 20 of the enclosing case (60, 70), the enclosed circuit 40 comprises: a battery 90 having an anode and cathode terminal for energizing an enclosed circuit (figure 5); a switch 120 having an open position and a closed position connecting the cathode terminal of the battery to the enclosed circuit (fig. 5); one or more power lines connecting the anode terminal of the battery to positive input connections to a plurality of LEDs electrically coupled to one of the power lines (fig. 5); and a return line connecting the negative connections of the plurality of LEDs to the switch 120 (fig. 5); wherein the plurality of LEDs is energized to emit light when the switch is in its closed position (fig. 5).
Regarding 2, the article of manufacture according to claim 1, wherein the enclosed casing (60 & 70) is oriented about the sides of the glove and along an outside surface of the fingers of the glove; and the plurality of LEDs is positioned along the length of the enclosed casing (figures 1 and 8-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fortuna ‘973 in view of Schrimmer et al ‘885.  Fortuna ‘973 discloses the claimed invention except for the teaching that the 
plurality of separate enclosed casings each having a portion of the plurality of LEDs are independently connected to the anode of the battery; and/or wherein each of the separate enclosed casings has a switch for energizing the portion of the plurality of LEDs independently from each other.
Schrimmer et al ‘885 teaches an illuminated glove comprising a plurality of separate enclosed casings each having a portion of the plurality of LEDs 36 are independently connected to the anode of the battery (para. # 27). Wherein each of the separate enclosed casings has a switch 42 for energizing the portion of the plurality of LEDs independently from each other (para. numbers 27-37).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the illuminated glove of Fortuna ‘973 so that the plurality of separate enclosed casings each have a portion of the plurality of LEDs independently connected to the anode of the battery; each of the separate enclosed casings has a switch for energizing the portion of the plurality of LEDs independently from each other as taught by Schrimmer et al ‘885 in order to provide more control options for the LEDs.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fortuna ‘973 in view of Schrimmer et al ‘885.  Fortuna ‘973 discloses the claimed invention except for the teaching that the 
the enclosed casings are sewn to the glove.
Schrimmer et al ‘885 teaches an illuminated glove comprising enclosed casings which are sewn to the glove (para. # 26).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the illuminated glove of Fortuna ‘973 so that the enclosed casings are sewn to the glove as taught by Schrimmer et al ‘885 in order to efficiently hold the casings to the glove.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fortuna ‘973 in view of Schrimmer et al ‘885 further in view of Galloway et al ‘996 as applied in claim 5. Schrimmer et al ‘885 discloses the claimed invention except for the teaching that the glove covers only a portion of the fingers and a portion of the thumb exposing the fingertips.
Galloway et al ‘996 teaches an illuminated glove which covers only a portion of the fingers and a portion of the thumb exposing the fingertips (figures 1-2b).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the illuminated glove of Schrimmer et al ‘885 to be fingerless as taught by Galloway et al ‘996 in order to use the lighting device of Schrimmer et al ‘885 on different types of gloves (fingerless gloves).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fortuna ‘973 in view of Galloway et al ‘996. Fortuna ‘973 discloses the claimed invention except for the teaching that the enclosed casing is further positioned across a palm of the glove about a wrist strap coupled to the glove.
Galloway et al ‘996 teaches an illuminated glove which includes a light casing 20 positioned across a palm of the glove (figure 2b) about a wrist strap (where controller 30 is located) coupled to the glove (figures 2a-2b).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the illuminated glove of Fortuna ‘973 to reposition the enclosed light casing to different areas of the user’s hand (wrist, palm) as taught by Galloway et al ‘996 in order to illuminate and signal messages to others by lighting the palm area of the user’s hand.

Response to Arguments
Applicant's arguments filed 06/21/22 have been fully considered but they are not persuasive based on the new prior art reference of Fortuna ‘973 applied in the rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875